DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claim 12 is objected to because of the following informalities:  the word “to” should be added prior to the word “actuate” in line 2.  Appropriate correction is required.

Specification
The disclosure is objected to because of the following informalities: Claim 11 recites a light emitting diode, but there is no disclosure in the specification as initially filed.  Claim 12 recites a release tab, but there is no disclosure in the specification as initially filed.  Claim 13 recites a carbon filter including adhesive, but there is no disclosure in the specification as initially filed.  Appropriate correction is required.  

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 3-5 and 6 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Armano (US 2018/0141738).
Armano shows a method of curing an organic plant, comprising: placing the organic plant in one or more containers (1, fig. 1); securing the one or more containers with one or more lids onto the one or more containers (2, fig. 1), wherein the lids include one or more valves configured to prevent air from entering the container when the lid is secured to the container (6, fig. 1, [0071]); attaching one or more pumps to the one or more valves of the lids (claim 15e, [0148]); pumping out air from the one or more containers via the valve and pump [0148]; releasing the valve to allow air into the one or more containers after a first time period to complete a cycle [0010, 0081]; wherein the method further includes, in response to releasing the valve to allow air into the one or more containers, pumping out air from the one or more contains via the valve and pump after a second time period [0157]; wherein the method further includes removing the lid from the one or more containers after a first threshold of cycles ([0010], burping); wherein the organic plant is placed in the one or more containers not submerged in a liquid (Armano does not use water in the curing process); wherein the first time period is one day [0010].

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Armano as applied to claim 1 above, and further in view of Egberg (US 9,750,811).
Armano discloses the claimed invention except for the method further includes adding a humidity package to the one or more containers, wherein the humidity package is configured to regulate humidity.  Egberg teaches the method further includes adding a humidity package to the one or more containers, wherein the humidity package is configured to regulate humidity (14, fig. 3, 3:52-57, claim 1) in order to prevent the molecular degrading of high value organic compounds such as cannabis.  Armano would benefit equally from preventing the molecular degrading of high value organic compounds such as cannabis.  It would have been obvious to one of ordinary skill in the art at the time of filing to modify the dryer as disclosed by Armano with the method further includes adding a humidity package to the one or more containers, wherein the humidity package is configured to regulate humidity as taught by Egberg in order to prevent the molecular degrading of high value organic compounds such as cannabis. 
Claims 7, 12, 14 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Armano in view of Chang (US 6,044,756).
As for claims 7 and 12, Armano discloses a container and pump system for curing organic plants, comprising: a container including an open top, a bottom surface, and a side wall, wherein the container is configured to store one or more organic plants (fig. 1, [0002]); and a lid configured to be secured onto the open top (2, fig. 1), wherein the lid includes a gasket located on the bottom side of the lid (3, fig. 4), wherein the lid further includes one or more valves configured to prevent air from entering the container when the lid is secured, wherein the valve is further configured to allow air to escape the container and enter the container when actuated (6, fig. 1, [0071]); and a pump [0148], 
As for claims 14 and 15, Armano discloses a lid for curing organic plants, comprising: a lid configured to be secured onto a contain with an open top (2, fig. 1), wherein the lid includes a gasket located on the bottom side of the lid (3, fig. 4), wherein the lid further includes one or more valves configured to prevent air from entering the container when the lid is secured, wherein the valve is further configured to allow air to escape the container and enter the container when actuated (6, fig. 1, [0071]); wherein the system includes a pump [0148], wherein the pump is configured to engage with the valve and remove air from the container via the valve when the pump is activated and engaged with the valve [0148].
Armano discloses the claimed invention except for wherein the lid includes a plurality of numbers associated with a calendar date and a calendar month annularly arranged on a top surface of the lid, and wherein the lid further includes a plurality of tabs, wherein the plurality of tabs are configured to move bi-directionally and include an opening configured to align and display the plurality of numbers.  Chang teaches wherein the lid includes a plurality of numbers associated with a calendar date and a calendar month annularly arranged on a top surface of the lid (49, 50, fig. 2, 3:52-60), and wherein the lid further includes a plurality of tabs (53, 54, fig. 2), wherein the plurality of tabs are configured to move bi-directionally and include an opening . 
Claims 8 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Armano in view of Chang as applied to claims 7 and 14 and further in view of Devine (US 2019/0367227).
Armano discloses the claimed invention except for the valve includes a filter configured to trap bacteria entering or exiting the valve.  Devine teaches the valve includes a filter configured to trap bacteria entering or exiting the valve (abstract) in order to eliminate microorganisms to preserve product aroma.  Armano would benefit equally from eliminating microorganisms to preserve product aroma.  It would have been obvious to one of ordinary skill in the art at the time of filing to modify the dryer as disclosed by Armano with the valve includes a filter configured to trap bacteria entering or exiting the valve as taught by Devine in order to eliminate microorganisms to preserve product aroma. 
Claims 9, 10, 17 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Armano in view of Chang as applied to claims 7 and 14 and further in view of Egberg.
Armano discloses the claimed invention except for the lid includes a bottom side, wherein the bottom side includes a humidity pack configured to regulate a humidity of the container; wherein the lid includes a bottom side, wherein the bottom side includes a first housing that includes one or more perforations.  Egberg teaches the lid includes a bottom side, wherein the bottom side includes a humidity pack configured to regulate a humidity of the container (24, 3:52-57); wherein the lid includes a bottom side, wherein the bottom side includes a first housing that includes one or more perforations (24, claim 1) in order to maintain humidity of the product to preserve the beneficial volatile compounds.  Armano would benefit equally from maintaining humidity of the product to preserve the beneficial volatile compounds.  It would have been obvious to one of ordinary skill in the art at the time of filing to modify the dryer as disclosed by Armano with the lid includes a bottom side, wherein the bottom side includes a humidity pack configured to regulate a humidity of the container; wherein the lid includes a bottom side, wherein the bottom side includes a first housing that includes one or more perforations as taught by Egberg in order to maintain humidity of the product to preserve the beneficial volatile compounds for improved product quality. 
Claims 11 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Armano in view of Chang as applied to claims 7 and 14 and further in view of Singh (US 6,632,283).
Armano discloses the claimed invention except for the bottom surface includes one or more light emitting diodes configured to emit light in response to activation of a switch.  Singh teaches the bottom surface includes one or more light emitting diodes configured to emit light in response to activation of a switching (210, fig. 2, 3:47-55) in order to illuminate the inside of the container.  Armano would benefit equally from illuminating the inside of the container.  It would have been obvious to one of ordinary skill in the art at the time of filing to modify the dryer as disclosed by Armano with the bottom surface includes one or more light emitting diodes configured to emit light in response to activation of a switch as taught by Singh in order to illuminate the inside of the container. 
Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Armano in view of Chang as applied to claim 7 and further in view of Egberg and Hamlin (US 2004/0206682).
Armano discloses the claimed invention except for the lid includes an annular humidity pack including a first surface including an adhesive, wherein the first surface is configured to stick to a bottom surface of the lid via the adhesive.  Egberg teaches the lid includes an annular humidity pack including a first surface including an adhesive, wherein the first surface is configured to stick to a bottom surface of the lid via the adhesive (14, fig. 3, 6:60-67) in order to maintain humidity of the product to preserve the beneficial volatile compounds for improved product quality.  Armano would benefit equally from maintaining humidity of the product to preserve the beneficial volatile compounds for improved product quality.  It would have been obvious to one of ordinary skill in the art at the time of filing to modify the dryer as disclosed by Armano with the lid 
Armano discloses the claimed invention except for a second surface including a carbon filter.  Hamlin teaches a second surface including a carbon filter (abstract) in order to effectively remove microorganisms to better preserve an organic compound.  Armano would benefit equally from effectively removing microorganisms to better preserve an organic compound.  It would have been obvious to one of ordinary skill in the art at the time of filing to modify the dryer as disclosed by Armano with a second surface including a carbon filter as taught by Hamlin in order to effectively remove microorganisms to better preserve an organic compound. 
Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Armano in view of Chang as applied to claim 14 and further in view of Comer (US 2017/0073126).
Armano discloses the claimed invention except for the lid includes an annular outer diameter that includes one or more protrusions configured to allow grip.  Comer teaches the lid includes an annular outer diameter that includes one or more protrusions configured to allow grip (109, fig. 1) in order to improve the ease of removing and replacing a lid.  Armano would benefit equally from improving the ease of removing and replacing a lid.  It would have been obvious to one of ordinary skill in the art at the time of filing to modify the dryer as disclosed by Armano with the lid includes an annular outer diameter that includes one or more protrusions configured to allow grip as taught by Comer in order to improve the ease of removing and replacing a lid. 

Double Patenting
Claims 14-20 of this application is patentably indistinct from claims 8-15 of Application No. 17308283. Pursuant to 37 CFR 1.78(f), when two or more applications filed by the same applicant or assignee contain patentably indistinct claims, elimination of such claims from all but one application may be required in the absence of good and sufficient reason for their retention during pendency in more than one application. Applicant is required to either cancel the patentably indistinct claims from all but one application or maintain a clear line of demarcation between the applications. See MPEP § 822.
A rejection based on double patenting of the “same invention” type finds its support in the language of 35 U.S.C. 101 which states that “whoever invents or discovers any new and useful process... may obtain a patent therefor...” (Emphasis added). Thus, the term “same invention,” in this context, means an invention drawn to identical subject matter. See Miller v. Eagle Mfg. Co., 151 U.S. 186 (1894); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Ockert, 245 F.2d 467, 114 USPQ 330 (CCPA 1957).
A statutory type (35 U.S.C. 101) double patenting rejection can be overcome by canceling or amending the claims that are directed to the same invention so they are no longer coextensive in scope. The filing of a terminal disclaimer cannot overcome a double patenting rejection based upon 35 U.S.C. 101.
Claims 14-20 are provisionally rejected under 35 U.S.C. 101 as claiming the same invention as that of claims 8-15 of copending Application No. 17308283 provisional statutory double patenting rejection since the claims directed to the same invention have not in fact been patented.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN PATRICK MCCORMACK whose telephone number is (571)270-7472. The examiner can normally be reached M-F, 7:30-2:00 PM PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Edelmira Bosques can be reached on 571-270-5614. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 





/JOHN P MCCORMACK/Primary Examiner, Art Unit 3762